IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1247
                            Filed November 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MATTHEW JOHN KIPPE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Jeffrey L. Harris,

District Associate Judge.



      Matthew Kippe appeals his conviction for failure to comply with the sex

offender registry. AFFIRMED.



      Jeffrey L. Powell of Powell & McCullough, PLC, Coralville, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., Greer, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


CARR, Senior Judge.

       Matthew Kippe appeals his conviction for failure to comply with the sex

offender registry. Kippe must register as a sex offender and verify his information

quarterly based on prior convictions for third-degree burglary and indecent

exposure. See Iowa Code § 692A.108(1)(c) (2018) (requiring “tier III” offenders to

verify the accuracy of their information every three months). Kippe updated his

address after moving in September 2018. The Iowa Department of Public Safety

mailed a notification to that address informing Kippe that he was required to verify

his information in November 2018, but the notification was returned as

undeliverable, and Kippe never appeared to verify his information. The State

charged Kippe with failure to comply with the sex offender registry, and a jury found

him guilty as charged.

       On appeal, Kippe first challenges the marshalling instruction. He concedes

his trial counsel never objected to the marshaling instruction and that error is not

preserved for our review, but he claims this failure rendered his trial counsel

ineffective.1 See State v. Fountain, 786 N.W.2d 260, 262-63 (Iowa 2010) (noting

objections to jury instructions are waived on direct appeal if not raised before

closing arguments but observing that ineffective-assistance claims are an

exception to the error-preservation rules). We review ineffective-assistance-of-



1 The district court entered judgment before July 1, 2019, when legislation went
into effect restricting our ability to consider ineffective-assistance claims on direct
appeal. See Iowa Code § 814.7 (Supp. 2019) (as amended by 2019 Iowa Acts ch.
140, § 31). We may therefore consider Kippe’s ineffective-assistance claim on
direct appeal. See State v. Damme, 944 N.W.2d 98, 103 n.1 (Iowa 2020) (“The
determinative date is the date of the judgment of sentence that is appealed, not
whether the appeal was pending on July 1, 2019.”).
                                          3

counsel claims de novo. See Lamasters v. State, 821 N.W.2d 856, 862 (Iowa

2012). To succeed, Kippe must show counsel breached a duty and prejudice

resulted. See id. at 866.

       The trial court instructed the jury that the State was required to prove three

elements to find Kippe guilty of failure to comply with the sex offender registry:

              1. On or about November 1, 2018, through December 1, 2018,
       the Defendant, having been previously convicted of a sex offense,
       was required to register as a sex offender as provided in Cchapter
       692A.
              2. The Defendant knew or reasonably should have known of
       his duty to register as a sex offender.
              3. On or about November 1, 2018, through December 1, 2018,
       the Defendant failed to appear in person and verify the accuracy of
       relevant information with the Black Hawk County Sheriff.

Kippe argues that the third element misstates the law because nothing in Iowa

Code section 692A.108 required him to verify his registration in November.

Although the statute does not specify the particular month an offender must verify,

it does require those classified as a “tier III offender” to verify the accuracy of the

sex offender     registry information     “every three     months.”      Iowa    Code

§ 692A.108(1)(c). Noting that he reported his new address in September 2018,

Kippe implies that he fulfilled the verification requirement for the three-month

period at issue. But Iowa Code section 692A.104(2) requires offenders to update

a change of residence within five days. This requirement is separate from the

verification requirement set forth in section 692A.108, and nothing in chapter 692A

provides that reporting a change of information satisfies the verification

requirement for that period.

       Kippe advances that there is “nothing magical about November.” The

record is clear he did not “verify” his registration in either September or October,
                                         4


in the face of a requirement that he verify “every three months.” November was

his last chance to comply.      Because the marshalling instruction—identifying

November as the month for compliance—did not misstate the law, counsel did not

breach a duty by failing to object to it. See State v. Booth-Harris, 942 N.W.2d 562,

580-81 (Iowa 2020).

       Kippe also challenges the evidence supporting his conviction. The State

contests error preservation. Although Kippe admits that his motion for judgment

of acquittal was untimely, he claims the State waived any objection by advising the

court to entertain it “in abundance of caution.”         The State disputes this

characterization and asks this court “to focus on the substantive component of

error preservation”—the requirement that the motion for judgment of acquittal

identify the specific element challenged on appeal. See State v. Truesdell, 679
N.W.2d 611, 615 (Iowa 2004) (“To preserve error on a claim of insufficient

evidence for appellate review in a criminal case, the defendant must make a

motion for judgment of acquittal at trial that identifies the specific grounds raised

on appeal.”).

       In moving for judgment of acquittal, Kippe’s counsel argued the State failed

to present evidence showing that Kippe is required to register as a sex offender or

that he failed to make and keep his verification appointment. On appeal, Kippe

disputes that he was required to verify his personal information in November 2019.

Because Kippe did not raise this argument before the trial court, error is not

preserved.

       We affirm Kippe’s conviction.

       AFFIRMED.